Appeals from decisions of the Workers’ Compensation Board, filed April 8,1977 and November 15, 1977, which awarded compensation benefits to the claimant upon a finding of occupational disease. The board found: "based on the credible medical evidence and testimony, that the claimant’s exposure over a period of many years to harmful dusts was a significant factor in causing claimant’s chronic obstructive pulmonary disease and bronchitis.” There is substantial evidence to sustain the determination of the board. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.